DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 objected to because of the following informalities:   
At claim 1, line 3, “on vehicle environment” should more properly read “on a vehicle environment.”  
Similarly, at claim 8, lines 2-3, “on vehicle environment” should more properly read “on a vehicle environment.”  
Claims 2-7 and 9-10 are also objected to since they depend from claims 1 and 8, respectively.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air conditioning device” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “air conditioning device” has been interpreted according to the corresponding structure described at para. 0031 of the specification, and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Faust et al. (US 2018/0001734 A1).
As per claim 1, Faust et al. disclose a seat temperature control system comprising: sensors 212 collecting a plurality of pieces of integrated information including vehicle information on vehicle environment (para. 0039, lines 11-14; para. 0060, lines 6-8 & 10-15; etc.), seat information on a state of a seat (para. 0039, lines 9-10; etc.), or occupant information on a state of an occupant (para. 0039, lines 19-20 & 26-28; para. 0060, lines 8-10 & 15-16; etc.); an air conditioning device 222 regulating an airflow volume 228 and temperature 224 in an indoor space (cabin region 112) or the seat of a vehicle 113 (para. 0053, lines 4-8; etc.); and a controller 201 having a prioritizing criterion (Fig. 5, reference numeral 520; prioritized zone; comfort condition; energy usage; response time; etc. -  para. 0048; para. 0068, lines 8-12; etc.) on priority among the plurality of pieces of integrated information, prioritizing the plurality of pieces of integrated information (providing priority weights, constraints, and using the different sensed inputs (utilizing different sensed inputs intrinsically involves prioritizing some more than others under different control scenarios) – para. 0068, lines 11-14), setting a target temperature 224 of an output from the seat or the air conditioning device according to the prioritized plurality of pieces of integrated information (Fig. 2; etc.), and controlling the air conditioning device in order for a temperature of the output from the seat or the air conditioning device to reach the target temperature (para. 0105; output temperature commands of Figs. 2, 4; etc.).
	As per claim 2, Faust et al. further comprising an identification unit including a vehicle memory for identifying a user (Fig. 2 re user account data identification unit 214, wherein the sensors collect the plurality pieces of integrated information when the occupant is identified by the identification unit (para. 0042, lines 18-41; paras. 0043-0046; etc.)).
	As per claim 3, Faust et al. disclose wherein the controller databases the identified occupant and the prioritized plurality of pieces of integrated information determined for the occupant (in user account data section 214), and when the occupant is identified, sets the target temperature of the output from the seat or the air conditioning device according to the prioritized plurality of pieces of integrated information (para. 0042, lines 37-41; para. 0043; etc.). 
	As per claim 4, Faust et al. disclose wherein the sensors includes a temperature sensor (para. 0060, lines 11-12), humidity sensor (para. 0040, line 23), thermal imaging camera (para. 0060, lines16-18; etc.), etc.
	As per claim 5, Faust et al. disclose wherein the prioritizing criterion includes an effect the integrated information exerts on the occupant (e.g., comfort response period 521, user preferences 524; etc.), and the controller determines the priority among the plurality of pieces of integrated information according to the effect the integrated information exerts on the occupant (incorporating input weighting for optimizing client comfort (para. 0068, lines 8-14; etc.).
	As per claim 6, Faust et al. disclose wherein, when the prioritizing criterion is changed (e.g., changing among the various optimization priorities at para. 0068, lines 8-11), the controller updates the priority of the plurality of pieces of integrated information according to the changed prioritizing criterion (each optimization priority involves different weights, constraints, and input data (para. 0068, lines 11-14; etc.)).
	As per claim 7, Faust et al. disclose wherein the air conditioning device is provided in the indoor space 110 (Figs. 1A, 1B; etc.) or the seat of the vehicle and performs air conditioning including heating 225, cooling 222, or ventilation 227.
	As per claim 8, Faust et al. disclose a seat temperature control method comprising: collecting a plurality of pieces of integrated information including vehicle information on vehicle environment (para. 0039, lines 11-14; para. 0060, lines 6-8 & 10-15; etc.), seat information on a state of a seat (para. 0039, lines 9-10; etc.), or occupant information on a state of an occupant (para. 0039, lines 19-20 & 26-28; para. 0060, lines 8-10 & 15-16; etc.); prioritizing the plurality of pieces of integrated information according to a prioritizing criterion (Fig. 5, reference numeral 520; prioritized zone; comfort condition; energy usage; response time; etc. -  para. 0048; para. 0068, lines 8-12; etc.) on priority among the plurality of pieces of integrated information providing priority weights, constraints, and using the different sensed inputs (utilizing different sensed inputs intrinsically involves prioritizing some more than others under different control scenarios) – para. 0068, lines 11-14); setting a target temperature 224 of an output from the seat or the air conditioning device according to the prioritized plurality of pieces of integrated information (Fig. 2; etc.), and controlling the air conditioning device in order for a temperature of the output from the seat or the air conditioning device to reach the target temperature (para. 0105; output temperature commands of Figs. 2, 4; etc.).
	As per claim 9, see similar claim 2, above.
	As per claim 10, see similar claim 6, above. 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Wu et al. (US 2021/0316711 A1) teach seat-based temperature controls taking into account user preferences and prioritization.
Androulakis et al. (US 2018/0251008 A1) teach a vehicle HVAC prioritization control arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763